Name: Commission Regulation (EC) No 1617/95 of 4 July 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1617Commission Regulation (EC) No 1617/95 of 4 July 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 154 , 05/07/1995 P. 0005 - 0006COMMISSION REGULATION (EC) No 1617/95 of 4 July 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 1528/95 (2), and in particular Articles 9 (2), 12 (4) and 13 (11) thereof, Whereas Commission Regulation (EC) No 1162/95 (3) lays down special detailed rules for the application of the system of import and export licences for cereals and rice; whereas the period of validity of import licences for malt is not laid down in Annex I to that Regulation; whereas, as a result, a period should be fixed to take account of market requirements and to rectify this omission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1162/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I A. For cereals >TABLE>